DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mousseau et al. (US 2007/0242809 A1) in view of Mehta et al. (US 2015/0143281 A1).
As to claim 8, Mousseau teaches a method for operating a computing system to facilitate rendering an email application on a display system (Fig. 4), the method comprising:
in a user interface to an email service, rendering an option to triage an email [providing a menu selection button for an email message] (Fig. 2b, par. [0056]); 
in response to a selection of the option to triage the email, rendering a triage menu that comprises a plurality of triage actions [additional actions available for an email message] (Fig. 2b, par. [0056]), wherein at least one triage action of the plurality of triage actions corresponds to a service other than the email service [SMS person y, call person y, file message] (Fig. 2b, par. [0056]); and

Mousseau teaches that the phone call is placed right away upon the user selecting “call person y” menu item action. Therefore, Mousseau does not teach triggering a reminder in an application associated with the service.
Mehta is directed to deferring actions by scheduling reminders for actions to be performed at a later time (abstract). In particular, Mehta teaches triggering a reminder in an application associated with the service [creating a reminder in a reminder application to call a person at a later time] (Fig. 5, par. [0038-0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Mousseau by triggering a reminder in an application associated with the service instead of placing a call to person y right away in order to allow the user to defer making a call until later time (Fig. 5 in Mehta) such as when both the caller and callee are available, which may be indicated in the email of Mousseau or known from other sources.



As to claim 10, Mousseau in view of Mehta teaches that the one triage action comprises placing a call related to the email later (Fig. 2b, par. [0056] in Mousseau; par. [0038-0041] in Mehta).

As to claim 11, Mousseau teaches that the service other than the email service comprises a voice calling service (Fig. 2b, 4, par. [0056-0057]).

As to claim 12, Mousseau in view of Mehta teaches that the application associated with the service comprises one of a real-time communication application, a contacts application, a calendar application, a productivity application, a gaming application, and an additional email application [reminder application in Mehta] (Fig. 6) and wherein the service other than the email service comprises one of a real-time communication service [phone call service] (par. [0081] in Mousseau), a contacts service, a calendar service, a productivity service, and the email service.

As to claim 13, Mousseau in view of Mehta teaches rendering another user interface to the service other than the email service, wherein the other user interface includes the reminder about the application associated with the service (Fig. 6, par. [0042-0044] in Mehta).

As to claim 14, Mousseau in view of Mehta teaches a display system displaying the reminder in the application associated with the service, wherein the reminder is displayed as at least one of a text, a graphical element, and a visual reminder (Fig. 6, par. [0042-0044] in Mehta).

As to claim 1, Mousseau in view of Mehta teaches an apparatus [mobile device 100 of Mousseau] (Fig. 1, 2a) comprising:
one or more computer readable storage media (Fig. 2a in Mousseau) having program instructions stored thereon [it is noted that par. [0083] of the specification, as filed, specifically excludes non-transitory media] that, when executed by a processing system, direct the processing system to at least perform the method steps as discussed per claim 8 above.

As to claims 2-7, Mousseau in view of Mehta teaches all the elements as discussed per claims 8-13 above.

As to claim 15, Mousseau in view of Mehta teaches one or more computer readable storage media (Fig. 2a in Mousseau) having program instructions stored thereon [it is noted that par. [0083] of the specification, as filed, specifically excludes non-transitory media] to facilitate rendering an email application on a display system, wherein the program instructions, when executed by a computing system, direct the computing system to at least perform the method steps as discussed per claim 8 above.

As to claims 16-20, Mousseau in view of Mehta teaches all the elements as discussed per claims 8-13 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442